DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.

Status of Claims
This action is in reply to the communication filed on January 26, 2021.
Claim 1 has been amended and is hereby entered.
Claim 9 has been added.
Claims 1 – 9 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation that the columns are linked together with a first yarn. However, claim 1 also defines one of the options for the second loop columns as consisting of one or more loops of only the second yarn. It is unclear how the first yarn can link the second column when the second column consists of one or more loops of only the second yarn. Additionally, the claim recites that “each second loop column consists of one or more loops of only the second yarn and one or more loops consisting of the first yarn or the first yarn and the second yarn which are alternately disposed.” It is unclear if the claim is providing three potential compositions of the second loop columns, i.e. loops of only the second yarn, loops of only the first yarn or loops of the first yarn and second yarn alternately disposed as both the words “and” and “or” are used.
Claims 2 – 9 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peniston (US20130267972).
As per claims 1 – 3, and 8, Peniston teaches:
A warp knitted fabric ([0039]: “The polymeric mesh of the instant application is a warp knit mesh.”)
The first yarn is a non-bioabsorbable material and the second yarn is composed of a bioabsorbable material (Abstract: “The polymeric mesh comprises an absorbable polymeric fiber and a non-absorbable polymeric fiber knitted together to form an interdependent, co-knit mesh structure.”)
Regarding the particularly claimed knit pattern, Peniston does not specifically teach the claimed knit pattern. However, Peniston teaches absorbable and non-absorbable fibers that are co-knit using different patterns such that initially, the absorbable fiber restricts deformation but after absorption, the remaining non-absorbable fibers facilitate multiaxial deformation [0015]. Peniston teaches that the resulting extension can be in the wale (machine) and in the course (cross-machine) direction [0045] so that the residual polymeric mesh has an elongation range that is compatible with the elasticity of the surrounding tissue [0053]. The fibers can be non-continuous and some entire sections of the mesh can be absorbable [0018]. Peniston further teaches that by using multiple guide bars, physical and mechanical properties of warp knitting can be optimized based on application [0060]. Peniston teaches that knit pattern structural variability is the primary variable that can be used to modify warp knit properties ([0059]) and the polymeric mesh mechanical properties of the present application are controlled by the interdependent, co-knit construction of the respective knit patterns of the absorbable fiber and non-absorbable fiber which afford an additional method of modulating physical and mechanical properties ([0060]). Given these teachings and the similar objective of the instant application, it would have been obvious to co-knit a pattern with a bioabsorbable fiber with a non-bioasborbable fiber in a pattern such as that claimed, which appears to be a combination of well-known patterns, motivated by the desire to predictably product a fabric that initially exhibits strength and stability, and then transitions into an elastic structure. 
As per claim 4, Peniston teaches:
The first and/or second yarn is a multifilament yarn ([0020]: “The non-absorbable fiber may be a multifilament fiber…”)
As per claim 5, Peniston teaches:
The warp knitted fabric for use in a medical material ([0094]: “Another aspect of the present application relates to a method of treating a medical condition, such as hernia, urinary incontinence, prolapse and surgical or traumatic wounds, with the polymeric mesh of the present application.”)
As per claims 6 and 7, Peniston teaches:
At least one surface of the warp knitted fabric is coated with a gelatin or collagen hydrogel ([0061 – 0063]: “The polymeric mesh of the present application may further comprise one or more bioactive agents…. Within certain embodiments, the mesh can be either dip-coated or spray coated with one or more bioactive agents… Examples of such bioactive agents include… collagen…”)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peniston (US20130267972A1) as applied to claims 1 - 8 above, and further in view of Shikinami (US5711960A).
As per claim 9, Peniston teaches that the polymeric mesh may be coated with bioactive agents, including collagen ([0061 – 0063]). Peniston does not teach:
At least one surface is coated with gelatin hydrogel
Shikinami teaches a knit fabric for use as an implant material with high mechanical strength and durability which synchronizes with deformation characteristics of surrounding biological tissues (Abstract). Shikinami teaches that the biocompatibility of the surface can be improved by modifying the surface with a fixation of a hydrogel, including a hydrogel of gelatin or collagen (Column 12, Lines 14 – 25). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the surface of the fabric taught by Peniston with a gelatin hydrogel as taught by Shikinami, motivated by the desire to predictably improve the biocompatibility of the resulting fabric (Column 12, Lines 14 – 25). 

Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive.
Applicant argues that the knit pattern of Example 1 in Peniston does not anticipate the claimed knit pattern and that there would be no motivation to modify the knit pattern of Peniston to arrive at the claimed pattern. Examiner respectfully disagrees. The examiner never claimed that Peniston anticipated the claimed pattern.
Examiner notes that the invention of Peniston is not limited to the exemplified embodiments and that Peniston provides many different knit patterns which may be combined. Peniston teaches that the current state of the art is that knits fabrics are unable to possess short term stiffness to facilitate tissue stability during the development of wound strength, which can gradually transfer the perceived mechanical loads as the wound is building mechanical integrity and finally provides compliance with load transfer to the remodeling and maturing mesh/tissue complex. Peniston solves this problem by co-knitting an absorbable polymeric fiber and a non-absorbable synthetic polymeric fiber ([0004 – 0005]). Figs. 2A, 3A, and 4A all show the strength profiles of different mesh materials over time, depending on the end use of the mesh material (Peniston lists wound dressings, molded silicone reinforcement, catheter anchoring and pacemaker lead fixation as some examples of end products in [0003]). These multicomponent meshes are designed by combining fast-degraded, slow-degrading and non-absorbable components together in a co-knit structure where the different fibers at least overlap or use different knit patterns to produce a mesh that provides structural stability to the developing tissue ([0015]). Peniston further teaches that the polymer mesh can comprise two or more types of fibers knitted in two or more knit patterns, up to 4 types of yarns in up to 4 types of knit patterns combined together depending on the desired combination of properties and that entire sections of the mesh can be absorbable so that a strength degradation profile is produced to facilitate the wound healing process ([0018 - 0019]). To meet these goals, the mesh fabric must be created with an initial high level of structural stiffness and upon degradation over time loses the rigidity and becomes more flexible so that it adapts to the surrounding tissue ([0043-004]). Peniston further sets forth ranges which the properties of the fabric should have to function as desired ([0044 – 0047]). Peniston acknowledges that when using a knit mesh product the properties of the mesh structure are largely dependent on the interaction of each stitch with the neighboring stich ([0039]).  Peniston also acknowledges that warp knit meshes provide versatile pattern selection, control of elasticity, unraveling resistance, good drapeability, control of porosity and good dimensional stability ([0040]). While Peniston suggests a 2 bar marquisette pattern and a 2 bar sand-fly net pattern can be used in certain embodiments, Peniston does not limit the warp pattern used. Warp knit fabrics are well known in the art. What is already known in the art does not need to be taught by the patent. Thus, Peniston recognized that other warp patterns are known in the art and one of ordinary skill in the art would be able to choose patterns appropriate for the knit fabric, as Peniston teaches that the knit pattern structural variability is the primary variable that can be used to modify warp knit properties ([0059]). One with ordinary skill in the art would understand which warp knit patterns would have the desired strength and flexibility properties. Further, it would be within the skill level of one in the art to understand which materials would result in the desired property ranges recited by Peniston. Hence, the substitution of known knit patterns into the knit fabric of Peniston would have yielded predictable results to one of ordinary skill in the art. Thus it would have been obvious to one having ordinary skill in the art to choose a warp knit pattern as suggested by Peniston that comprises a multi bar warp knit pattern comprising bio-absorbable and non-bio absorbable yarns wherein the pattern has first loop columns comprising a first yarn and alternating, second columns comprising both first and second yarns, to produce a bioabsorbable fabric that will degrade its strength properties over time as described by Peniston allowing the remainder of the material to become more flexible. Further, applicant has not shown that the particular configuration recited in the pending claims produces any unique properties as compared to the strength and degradation properties disclosed by Peniston or that the particular claimed configuration shows unexpected results over the disclosure taught by Peniston. Therefore, the claimed pattern is considered to be an obvious variation of the invention taught by Peniston.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789